IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

FILED

CITY OF KINGS l\/IOUNTAIN,

a political subdivision of  2 2 
the State of North Carolina,
Clork. U.S. D|str|ct & Bankruptcy
Courts for the Dlstr|cl ot Columbla

Plaintiff,

Civil Action No. l:IO-cv-Ol l 53
(three-judge court) PLF-DST-TFH

V.

ERlC H. HOLDER, JR.,
Attorney General ofthe
United States ofAmerica,

THOMAS E. PEREZ.
Assistant Attorney General,
Civi| Rights Division,

Defendants.

\/\/\y\/`/\/\;\/\/\/\/\z\/\/\_/\y\a\/

CONSENT JUDGMENT AND DECREE

l. This action was initiated on July 8, 2010, by the PlaintiffCity ofKings l\/lountain,
North Carolina ("Kings l\/lountain" or "the City"), against the Det`endant Attorney General of the
United States and the Defendant Assistant Attorney General, Civi| Rights Division (co|lectively
the "Attorney General").

2. Kings l\/lountain is a governmental entity organized under the constitution and
laws ofthe State ofNorth Carolina. Kings l\/lountain straddles two counties in North Carolina:
Cleveland County and Gaston County. Both Cleveland and Gaston counties are covered by the
special provisions ofthe Voting Rights Act, including Section 5 ot"the Act, 42 U.S.C. § l973c,
based on a coverage determination under the first sentence of Section 4(b) made by the Attomey
General and the Director ot`the Census, and published in the Federal Register. 30 Fed. Reg.

9897 (Aug. 7, l965) (Attorney General’s determination); 31 Fed. Reg. 5080 (Mar. 29, l966)

 

(Director of the Census`s determination). By virtue ofthis coverage determination, Cleveland
and Gaston counties, and all oftheir political subdivisions, including the City of Kings
Mountain, must receive preclearance under Section 5 of the Act for all changes enacted or
implemented after November l, 1964 that affect voting.

3. Through this action, the City seeks a declaratory judgment pursuant to the first
sentence ofthe "bailout" provisions of Section 4(a)(l) ofthe Voting Rights Act, 42 U.S.C. §
l973b(a)(l), declaring it exempt from coverage under Section 4(b) ofthe Act, 42 U.S.C.
l973b(b). Bailout also exempts the jurisdiction from being subject to the preclearance
provisions of Section 5 ofthe Act, 42 U.S.C. § 19730.

4. This three-judge district Court has been convened as provided in 42 U.S.C. §
l973b(a)(5) and 28 U.S.C. § 2284 and hasjurisdiction over this matter.

5. Section 4(a) of the Voting Rights Act provides that a political subdivision subject
to the special provisions of the Act may be exempted or "bailed out" from those provisions
through an action for a declaratoryjudgment before this Court if it can demonstrate fulfillment of
the specific statutory conditions in Section 4(a) for both the ten years preceding the filing of the
action, and throughout the pendency of the action. The statutory conditions the City must satisfy
are as follows:

(A) no such test or device has been used within such State or political subdivision

for the purpose or with the effect of denying or abridging the right to vote on

account of race or color or (in the case ofa State or subdivision seeking a

declaratoryjudgment under the second sentence of this subsection) in

contravention ofthe guarantees of subsection (t)(Z) of this section (42 U.S.C. §

l973b(a)(l)(A));

(B) no final judgment of any court ofthe United States, other than the denial of

declaratoryjudgment under this section, has determined that denials or

abridgements ofthe right to vote on account of race or color have occurred

anywhere in the territory of such State or political subdivision or (in the case ofa
State or subdivision seeking a declaratory judgment under the second sentence of

 

this subsection) that denials or abridgements of the right to vote in contravention
of the guarantees of subsection (f)(Z) of this section have occurred anywhere in
the territory of such State or subdivision and no consent decree, settlement, or
agreement has been entered into resulting in any abandonment of a voting practice
challenged on such grounds; and no declaratoryjudgment under this section shall
be entered during the pendency of an action commenced before the filing of an
action under this section and alleging such denials or abridgements ofthe right to
vote (42 U.S.C. § l973b(a)(l)(B));

(C) no Federal examiners or observers under subchapters I-A to l-C of this
chapter have been assigned to such State or political subdivision (42 U.S.C. §
1973 b(a)( 1 )(C));

(D) such State or political subdivision and all governmental units within its
territory have complied with section 1973c ofthis title, including compliance with
the requirement that no change covered by section 1973c of this title has been
enforced without preclearance under section 1973c ofthis title. and have repealed
all changes covered by section 1973c ofthis title to which the Attorney General
has successfully objected or as to which the United States District Court for the
District of Columbia has denied a declaratoryjudgment (42 U.S.C. §
1973b(a)(1)(D));

(E) the Attorney General has not interposed any objection (that has not been
overtumed by a final judgment of a court) and no declaratoryjudgment has been
denied under section 1973c ofthis title, with respect to any submission by or on
behalf ofthe plaintiff or any governmental unit within its territory under section
1973c ofthis title, and no such submissions or declaratoryjudgment actions are
pending (42 U.S.C. § 1973b(a)(l)(E)); and

(F) such State or political subdivision and all governmental units within its
territory-- (i) have eliminated voting procedures and methods of election which
inhibit or dilute equal access to the electoral process; (ii) have engaged in
constructive efforts to eliminate intimidation and harassment of persons
exercising rights protected under subchapters I-A to l-C of this chapter; and (iii)
have engaged in other constructive efforts, such as expanded opportunity for
convenient registration and voting for every person of voting age and the
appointment of minority persons as election officials throughout the jurisdiction
and at all stages ofthe election and registration process. (42 U.S.C. §
l973b(a)(l)(F)(i-iii)).

6. Section 4(a) also provides the following additional requirements to obtain bailout:
To assist the court in determining whether to issue a declaratoryjudgment under

this subsection, the plaintiff shall present evidence of minority participation,
including evidence ofthe levels of minority group registration and voting,

 

changes in such levels over time, and disparities between minority-group and non-
minority-group participation (42 U.S.C. § 1973b(a)(2));

No declaratoryjudgment shall issue under this subsection with respect to such

State or political subdivision if such plaintiff and governmental units within its

territory have, during the period beginning ten years before the date the judgment

is issued, engaged in violations ofany provision ofthe Constitution or laws ofthe

United States or any State or political subdivision with respect to discrimination

in voting on account of race or color or (in the case ofa State or subdivision

seeking a declaratory judgment under the second sentence of this subsection) in

contravention of the guarantees of subsection (f)(Z) of this section unless the

plaintiff establishes that any such violations were trivial, were promptly corrected,

and were not repeated. (42 U.S.C. § l973b(a)(3));

The State or political subdivision bringing such action shall publicize the intended

commencement and any proposed settlement of such action in the media serving

such State or political subdivision and in appropriate United States post offices.

(42 U.S.C. § l973b(a)(4)).

7. Finally, Section 4(a)(9) provides that the Attorney General can consent to entry of
a declaratoryjudgment granting bailout "if based upon a showing of objective and compelling
evidence by the plaintiff, and upon investigation, he is satisfied that the State or political
subdivision has complied with the requirements of [Section 4(a)(1)] . . . ."

8. The Attorney General has conducted a comprehensive and independent
investigation to determine the City’s entitlement to bailout. In so doing, he has, among other
things, interviewed members ofthe local minority community, and reviewed a significant
number of documents related to the City, including available background information and
demographic data, minutes of the Kings l\/lountain City Council, records relating to voter
registration and turnout in the City, and records ofthe City’s preclearance submissions

9.. The Attorney General and Kings l\/lountain agree that the City has fulfilled the
conditions required by Section 4(a) and is entitled to the requested declaratory judgment

allowing it to bail out of Section 5 coverage. Accordingly, the City and the Attorney General

have filed a Joint l\/Iotion for Entry ofthis Consent judgment and Decree.

 

AGREED FACTUAL FINDlNGS

10. Kings Mountain is located in both Cleveland County, North Carolina and Gaston
County, North Carolina.

1 l. There are no governmental subdivisions located within Kings Mountain. The
City’s School Board was consolidated with the Cleveland County School Board in 2003.
Students from Kings Mountain now attend public schools administered by the county in which
they reside, which is either Cleveland County or Gaston County. The City’s Board of Elections
was dissolved in 1996 pursuant to state law, and its functions assumed by the Cleveland County
Board of Elections.

l2. The City reported a 2000 Census population of 9,693 persons, of whom 2,105
(21.7%) are black and 139 (l .4%) are Hispanic. The total voting age population, according to
the 2000 Census, is 7,242 persons, of whom 1,345 (18.6%) are black and 88 (l .2%) are
Hispanic. Since the 2000 Census was compiled, the City has annexed additional land. Based on
2000 Census data, these annexations have added approximately 705 people to the City’s
population, for a total population of 10,398. Based on 2000 Census data, it is estimated that the
expanded city has a voting age population of 7,783, of whom l,558 (20%) are black and 102
(1.3°/0) are Hispanic.

13. Kings Mountain is governed by a seven-member city council and a mayor. Five
of the city council members are elected from single-member districts, called Wards, and two
members are elected at large. The mayor is also elected at large. The mayor and city council
members are elected to four year terms under a non-partisan plurality system of election.
Elections are staggered so that three council members run for election every two years.

Municipal elections are held in November of odd numbered years.

 

14. The City adopted its current method of election for city council members in 1991
after receiving preclearance from the Attorney General. Prior to 1991, the city council consisted
of six members who were all elected at-large. No minority candidate had ever been elected to
the city council under the prior at-large method of election. Since the current single-member
district method of election was adopted in 1991, majority-black Ward 1 has consistently elected
a black city councilperson in each municipal election. No minority candidate has ever been
elected to any position in Kings Mountain other than Ward 1 city council.

15. The minority population in Kings Mountain is concentrated in Ward 1. This is
reflected in the racial composition ofeach Ward, which contained the following populations as
of 2000: Ward 1 had a total voting-age population of 1,296, ofwhom 686 (52.93%) are black;
Ward 2 had a total voting-age population of 1,526, ofwhom 176 (l l.53%) are black; Ward 3 had
a total voting-age population of 1,327, of whom 190 (l4.32%) are black; Ward 4 had a total
voting-age population of 1,496, of whom 120 (8.0%) are black; and Ward 5 had a total voting-
age population of 1,597, ofwhom 173 (10.83%) are black.

16. Kings Mountain abolished its Municipal Board of Elections in 1996, as required
by state law. N.C. Stat. § 163-280.1. Since that time, Cleveland County has administered all of
the City’s elections pursuant to an agreement with the City and Gaston County. Under this
agreement, Kings Mountain voters who reside in the part of the City located in Gaston County
travel to Cleveland County to vote in City elections. The City has no role in conducting
elections or registering voters.

17. Cleveland County has a three-member Board of Elections that is overseen by a
Director and Deputy Director, The members of the County Board of Elections are appointed to

two-year terms by the State Board of Elections. Pursuant to state law, the political parties within

 

the County nominate individuals to serve on the Board, and no more than two ofthe Board’s
members may be ofthe same political party. Ofthe current Board members for Cleveland
County, two are white and one is black.

18. State law also tasks the County’s political parties with nominating poll workers,
who are then appointed by the County Board of Elections. N.C,G.S. § 163-41. There are two
election judges and one chiefjudge appointed for each polling place, and all serve two year
terms. Under state law, no more than one of the election judges may be of the same political
affiliation as the chiefjudge. Additionally, two individuals are hired to work as paperwork

t assistants at each polling place. For each e|ection, the chiefjudge also is permitted to hire
assistants, who have similar duties as the election judges. The number of assistants the chief
judge may hire is set by the Board of Elections and varies with each election. The Board of
Elections provides the chief election judges with a memo of instructions that recommends
recruiting a racially diverse group of election assistants.

19. lfthe political parties do not nominate sufficient numbers of eligible individuals
to fill all ofthe electionjudge positions, the Board of Elections must select the remaining
election judges by unanimous vote. The Board of Elections has never refused to appoint anyone
who has expressed interest in becoming an election judge. When the Board ofElections recruits
election judges, they undertake efforts to appoint a racially diverse set ofjudges. To staff the
Kings Mountain precincts for elections over the last ten years, the County hired 346 election
judges and paperwork assistants, of whom 54, or approximately 15.6% percent, were black. In
more recent years the percentage of black poll workers has increased. F or instance, for the 2008
general election, 4 out of 20 poll workers hired for Kings Mountain--20%_were black,

including one chiefjudge, one election judge, and two paperwork assistants. For the 2009 to

 

201 1 appointment period. 4 out ofthe 19 poll workers hired for Kings l\/lountain~approximately
21%-- are black, including one chiefjudge, one election judge, and two paperwork assistants.

20. Throughout the last ten years, black voter registration in Kings Mountain has
remained at a consistent level that is in proportion to the City’s demographics. Data available
through Cleveland County shows that in October 1999, there were 8,4l 1 registered voters in
Kings l\/lountain, of which 1,772 (21%) were black. ln November 2009, there were 6,027 voters
registered in Kings l\/lountain, ofwhich 1,290 (21 .4%) are black. This is similar to the overall
demographics ofthe City, as the black voting age population in Kings Mountain is 20% ofthe
City’s total voting age population. Comparison of available voter registration data and Census
data indicates that black persons of voting age in Kings Mountain have been registered to vote at
higher rates than white persons of voting age at various points in the last decade (2009, 2006,
2004 and 2002). For example, as ofNovember 2009, 82.8 percent of the black voting age
population in Kings Mountain was registered to vote, compared to 76.1 percent ofthe white
voting age population.

21. The overall rate of tumout for voters in Kings Mountain has varied depending on
the type of elections. The overall rate of turnout by all voters in Kings Mountain precincts in
recent November municipal elections as is follows: 2003 (23.4%), 2005 (25%), 2007 (23.8%),
and 2009 (16.7%). By comparison, the overall rate oftumout by all voters in Kings Mountain
precincts in recent November federal elections has been as follows: 2002 (40.9%), 2004 (62.5%),
2006 (35.5%), and 2008 (67.8%). Available data indicates that black voter turnout is
proportionate to the City’s demographics. 1n the 2008 general election black voter turnout
comprised 24.6% of total turnout in the City. Similarly, in the 2006 general election. black voter

turnout comprised 25.2% oftotal turnout in the City. ln each ofthese elections, the black rate of

voter tumout was higher than the City’s black voting age percentage (20%) and the City’s black
voter registration percentage (21 .4%).

22. North Carolina has a unitary system of voter registration, wherein someone can
register to vote once to vote in all elections, federal, state. municipal and special. Kings
Mountain residents may register to vote at any location within Cleveland County that offers voter
registration, Voter registration is available in Cleveland County at the County Board of
Elections office, which is open 8:00 a.m. to 5:00 p.m. Monday through Friday. Voter
registration is also available at various other offices that provide services and assistance within
the County, at city and town halls, at public libraries, at four high schools, and at the offices of
the political parties in the City of Shelby. ln Kings Mountain specifically, voter registration is
available at city hall, at Kings Mountain High School, at the public library in Kings l\/lountain,
and at the U.S. Post Office located within the City. Voter registration is also available by mail-in
application.

23. Additionally, a "One-Stop Absentee Voting Site" is available at the Cleveland
County Board of Elections Office in Shelby, North Carolina between 19 and 3 days prior to
election day. Residents who miss the regular voter registration deadline may register and vote at
the Site during that period. Under state law, One-Stop Absentee Voting also serves as a system
of in person absentee voting for residents who are already registered voters. Kings Mountain
voters who want to take advantage of the Absentee Voting Site for late registration and early
voting can travel to the Cleveland County Board of Elections Office in Shelby, which is
approximately 14 miles away from Kings Mountain.

24. For purposes of voting on election day, there are currently two voting precincts in

Kings Mountain. There is one polling place located in each voting precinct. Both polling places

are centrally located in buildings open to the public and accessible to disabled voters: one polling
place is in the City’s public library and one is in a YMCA building in Kings l\/lountain. Until
recently the City was divided into four voting precincts, but a permanent consolidation ofthe
four precincts into two precincts was pre-cleared by the Attorney General on April 5, 201 0,
following submission ofthis change by Cleveland County.

25. Kings Mountain has made 54 submissions to the Attorney General under Section
5 ofthe Voting Rights Act since 1983. During the period covering the ten years preceding this
action, and during the pendency ofthis action, the City has made 24 submissions under Section 5
to the Attorney General, and the Attorney General has not interposed an objection to any of these
submissions. The Attorney General reviewed the elections records of Kings Mountain in the
course of considering the City’s bailout request, and the only matters found that were not
reflected in the City’s submissions to the Attorney General were two older previously
unsubmitted annexations that consisted of uninhabited and uninhabitable land. The City
submitted these annexations for review under Section 5, and the Attorney General interposed no
objection. Hence, the Attorney General’s investigation indicates that the City has not enforced
any changes that had any actual effect on voting in elections prior to receiving preclearance
during the previous ten years and during the pendency ofthis action.

26. The City publicized the intended commencement ofthis action in the manner
required by Section 4(a)(4) ofthe Act prior to its being filed. The City issued a press release
through its attorney on August 4, 2009 concerning its intent to bail out. The City also published
a notice of the bailout for three consecutive weeks starting March 4, 2010 in the Kings Mountain
He?mld, the local newspaper in the City. Additionally, the City posted notices in the U.S. Post

Office in Kings l\/lountain, the Kings Mountain City Hall, the Cleveland County courthouse in

Shelby, North Carolina, the Cleveland County Government Administration Building in Shelby,
the Cleveland County Department of Social Services office in Shelby, and the Cleveland County
Board of Elections Office in Shelby. The notice advertised that the City was seeking to bail out
from the special provisions of the Voting Rights Act, and directed any person desiring additional
information to contact the City`s attorney. The City has publicized notice ofthis proposed
settlement, simultaneously with the filing ofthe Joint l\/Iotion for Entry of Consent judgment and
Decree, as required by Section 4(a)(4).

27. The Attorney General has determined that it is appropriate to consent to a
declaratoryjudgment allowing bailout by the City, pursuant to Section 4(a)(9) ofthe Voting
Rights Act, The Attorney General’s consent in this action is based upon its own independent
factual investigation ofthe City’s fulfillment ofall ofthe bailout criteria, and consideration ofall
ofthe circumstances ofthis case, including the views of minority citizens in the City and
surrounding areas, and the absence of racial discrimination in the electoral process within the
City. This consent is premised on an understanding that Congress intended Section 4(a)(9) to
permit bailout in those cases where the Attorney General is satisfied that the statutory objectives
ofencouraging Section 5 compliance, and preventing the use of racially discriminatory voting
practices, would not be compromised by such consent.

AGREED FlNDlNGS ON STATUTORY BAILOUT CRITERIA

28. The City is a covered jurisdiction subject to the special provisions of the Voting
Rights Act, including Section 5 ofthe Act, 42 U.S.C. § 1973c. Under Section 5 ofthe Act, the
City is required to obtain preclearance from either this Court or from the Attorney General for any
change in voting standards, practices, and procedures adopted or implemented since the Act’s

coverage date. The only entity seeking bailout through this action is the City. Neither Cleveland

County nor Gaston County nor any ofthe other political subdivisions in either ofthese Counties
are seeking bailout, other than the City. The City is a political subdivision entitled to seek bailout
from this Court for itself and by itself under Section 4(a). Northwest Austir) Municipal Utility
Disl. N0. One v. Hola’er, 129 S. Ct. 2504, 2516 (2009) ("We therefore hold that all political
subdivisions . . . are eligible to file a bailout suit"). There are no other govemmental subdivisions
within the City’s territory for which it is responsible or which must request bailout at the same
time as the City, within the meaning of Section 4(a), 42 U.S.C. § 1973b(a).

29. During the ten years preceding the filing ofthis action and during the pendency of
this action, there has been no test or device as defined in Section 4(c) of the Voting Rights Act
used within the City for the purpose or with the effect of denying or abridging the right to vote
on account of race or color. During the relevant time period there is also no indication that any
person in Kings Mountain has been denied the right to vote on account of race or color. 42
U.S.C. § 1973b(a)(1)(A).

30. During the ten years preceding the filing ofthis action, and during the pendency
of this action, no final judgment of any court ofthe United States has determined that denials or
abridgments of the right to vote on account of race or color have occurred anywhere within the
territory of Kings Mountain. Further, no consent decree, settlement, or agreement has been
entered into resulting in any abandonment ofa voting practice challenged on such grounds. No
action is presently pending alleging such denials or abridgements ofthe right to vote. 42 U.S.C.
§ 1973b(a)(1)(B).

3 l. During the ten years preceding the filing ofthis action, and during the pendency
of this action, no Federal examiners or observers have been assigned to Kings Mountain. 42

U.S.C. § l973b(a)(l)(C).

32. During the ten years preceding this action, and during the pendency ofthis action,
the City made 24 administrative submissions to the Attorney General for review under Section 5,
and the Attorney General did not object to any ofthese submissions, and there is no evidence that
the City enforced any changes that had an actual effect on voting in elections prior to receiving
preclearance under Section 5. 42 U.S.C. § 1973b(a)(1)(B).

33. During the ten years preceding the filing of this action, and during the pendency of
this action, there has been no need for the City to repeal any voting changes to which the Attomey
General has objected, or to which this Court has denied a declaratoryjudgment, since no such
objection or denials have occurred. 42 U.S.C. § 1973b(a)(1)(B).

34. During the ten years preceding this action, and during the pendency ofthis action,
the Attorney General has not interposed any objection to voting changes submitted by or on
behalf ofthe City for administrative review under Section 5, No such administrative
submissions by or on behalf of the City are presently pending before the Attorney General. The
City has never soughtjudicial preclearance from this Court under Section 5. Thus, this Court has
never denied Kings Mountain a declaratoryjudgment under Section 5, nor are any such
declaratoryjudgment actions now pending. 42 U.S.C. § l973b(a)(l)(E).

35, During the ten years preceding the filing ofthis action, and during the pendency
ofthis action, Kings Mountain has not employed methods ofelection which inhibit or dilute
equal access to the electoral process. Cleveland County conducts the City’s elections, and during
the relevant time period there is no evidence that elections in the City have employed voting
procedures that inhibit or dilute equal access to the electoral process. 42 U.S.C. §

i973b(a)(i)(F)(i).

13

 

36. During the ten years preceding the filing ofthis action. and during the pendency
ofthis action, there is no evidence that anyone participating in the City’s elections has been
subject to intimidation or harassment in the course of exercising his or her rights protected under
the Voting Rights Act. Constructive steps have been undertaken by Cleveland County to avoid
intimidation or harassment in Kings Mountain elections, such as by recruiting a diverse group of
poll officials for the municipal elections in the City. 42 U.S.C. § l973b(a)(l)(F)(ii).

37. All voter registration and all City elections have been conducted solely by
Cleveland County throughout the ten years preceding the filing ofthis action and through the
present time. There is evidence of other constructive efforts, such as expanded opportunity for
convenient registration and voting for every person of voting age and the appointment of
minority persons as election officials throughout the jurisdiction and at all stages of the election
and registration process. Over the last ten years voter registration levels by black voters have
been consistently high, turnout by black voters is proportionate to the black voting age
population, and, in recent years, the percentage of black poll workers is the same or higher than
that ofthe black voting age population. gte 42 U.S.C. § l973b(a)(1)(F)(iii).

38. Cleveland County conducts the City’s elections, and conducts voter registration
for the City. The City has presented evidence of minority participation, including evidence of
the levels ofminority group registration and voting, changes in such levels over time, and
disparities between minority-group and non-minority-group participation. Available data from
Cleveland County, the State of North Carolina, and the U.S. Census indicates that the overall
level of black voter registration in Kings Mountain is high, and voter registration and turnout by
black voters is consistent with the demographics ofthe City’s voting age population. 42 U.S.C.

§ l973b(a)(2).

14

 

39. During the ten years preceding the filing ofthis action, and during the pendency
of this action, the City has not engaged in violations of any provision of the Constitution or laws
of the United States or any State or political subdivision with respect to discrimination in voting
on account of race or color. 42 U.S.C. § l973b(a)(3).

40. Kings Mountain has provided public notice of its intent to seek a Section 4(a)
declaratoryjudgment, The City issued a press release through its attorney on August 4, 2009
concerning its intent to bail out. The City also published a notice of the bailout for three
consecutive weeks starting March 4, 2010 in the Kings Mountain Herald, the local newspaper in
the City. Additionally, the City posted notices in the U.S. Post Office in Kings Mountain and at
other locations in Kings Mountain and/or Cleveland County. The City has publicized a notice of
the proposed settlement ofthis action, simultaneously with the filing ofthe Joint l\/lotion for
Entry of Consent Judgment and Decree, as required by Section 4(a)(4). 42 U.S.C. § 1973b(a)(4).

Accordingly, it is hereby ORDERED, ADJUDGED and DECREED:

1. The plaintiff City of Kings Mountain is entitled to a declaratoryjudgment in accordance
with the first sentence of Section 4(a)(l) ofthe Voting Rights Act. 42 U.S.C. § l973b(a)(l).

2. The parties’ Joint l\/lotion for Entry of Consent Judgment and Decree is GRANTED, and
the plaintiff City of Kings Mountain is exempted from coverage pursuant to the first sentence of
Section 4(b) of the Voting Rights Act, 42 U.S.C. § l973b(b), provided that this Court shall retain
jurisdiction over this matter for a period often years pursuant to Section 4(a)(5), 42 U.S.C. §
1973b(a)(5). This action shall be closed and placed on this Court’s inactive docket, subject to
being reactivated upon application by either the Attorney General or any aggrieved person in

accordance with the procedures set forth in Section 4(a)(5), 42 U.S.C. § 1973b(a)(5).

15

 

.J
Entered thisx_?day of  , 2010.



*/.

UNITED STATES CIRCUIT JUDGE

    

UNITED STATES DlSTRlC

.Z..../¢'/@za~
§§

UNITED STATES DISTRICT DGE

16

 

A greed and Consenled To:

/s/ J. Gerald Hebert

J. Gerald Hebert

D.C. Bar No. 447676

191 Somervelle Street, #405
Alexandria, VA 22304
Telephone: (703) 628-4673
hebert@voterlaw.com

/s/ Clayward C. Corry, Jr.
Clayward C. Corry, Jr.

Corry Law Firm

1 17 South Battleground Avenue
Kings Mountain, NC 28086
Telephone: (704) 739-3696
Facsimile: (704) 739-1316

Counsel for Plaintifj`
City of Kings Mountain. North Carolina

Dated: September 21, 2010

Agreed and Consenled To:

TH()l\/IAS E. PEREZ
Assistant Attorney General
Civil Rights Division

RONALD C. l\/IACHEN, JR.
United States Attorney

/s/ Risa Berkower

T. CHRISTIAN HERREN, JR.
BRIAN F. HEFFERNAN
brian.f.heffernen@usdoj.gov
RlSA BERKOWER
risa.berkower@usdoj. gov
Attorneys, Voting Section
Civil Rights Division

U.S. Department of Justice
Room 7254 NWB

950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
Telephone: (800) 253-3931
Facsimile: (202)307-3961

C ounsel for Def¢zndanls

Eric H. Holder, Jr.

Attorney General of the United States
and Thomas E. Perez,

Assz`stant Attorney General

Civil Rights Division

Dated: September 21, 2010